Citation Nr: 0530381	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently rated at 40 percent.

2.  Entitlement to an increased rating for a small sliding 
hiatal hernia with reflux, currently rated at 10 percent.

3.  Entitlement to an increased rating for degenerative 
changes of the cervical and thoracic spine, currently rated 
at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied increased ratings for 
degenerative changes of the lumbar spine, a small sliding 
hiatal hernia with reflux, and degenerative changes of the 
dorsal and cervical spine, all rated at 10 percent.

In an April 2004 rating decision, the RO increased the rating 
for degenerative changes of the lumbar spine to 40 percent.

In July 2005, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that a claimant be informed of the information and evidence 
needed to substantiate and complete the claim, of what part 
of that evidence the claimant is to provide, and what part VA 
will attempt to obtain for the claimant.  

In this case, there is no evidence that the RO provided VCAA 
notification to the veteran.  Further, neither of the two 
statements of the case issued on the matters on appeal 
advised the veteran of the new regulations for disabilities 
of the spine which went into effect during the pendancy of 
this appeal. 

The Board further notes that the veteran testified at his 
July 2005 travel board hearing that he has received 
continuing medical treatment from the VA, however the most 
recent VA treatment note of record is dated March 2003.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) for the following:

1.  The veteran must be advised of the 
requirements of the VCAA and the RO must 
ensure that all notice and duty to assist 
requirements of the VCAA have been met.  
The veteran should be specifically 
advised of the changes in VA regulations 
regarding disabilities of the spine.

2.  The RO should contact the veteran and request 
that he provide identifying information and 
required releases for any private medical evidence 
not of record and obtain such evidence, as well as 
all VA medical treatment records from March 2003 to 
the present.

3.  After ensuring that all requested development 
has been accomplished in accordance with the 
instructions above, the RO should readjudicate the 
claims under all applicable rating criteria, new 
and old.

4.  If any of the benefits sought on appeal remain 
denied, the veteran should be provided with a 
supplemental statement of the case to include a 
summary of the evidence, applicable law, and 
regulations considered pertinent to the issues on 
appeal.  An appropriate period of time should be 
allowed for response, after which the appeal should 
be forwarded to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

